EXHIBIT 10.53



BORDERS GROUP, INC.


FIRST AMENDMENT TO MASTER AGREEMENT

         This FIRST AMENDMENT TO MASTER AGREEMENT, dated as of May 20, 2003
(this “Amendment”), is among BORDERS GROUP, INC. (“BGI”) and certain
Subsidiaries of BGI that are party hereto, as Guarantors (“Guarantors”),
Borders, Inc., and certain other Subsidiaries of BGI that are party hereto as
Lessees (“Lessees”), ATLANTIC FINANCIAL GROUP, LTD. (“Lessor”), certain
financial institutions party hereto, as Lenders (each a “Lender” and,
collectively, the “Lenders”), and FLEET NATIONAL BANK, as Co-Arranger and
Syndication Agent, SUNTRUST BANK, a Georgia banking corporation, as Co-Arranger,
Document Agent and Agent for the Lenders.



BACKGROUND

         1.   Lessees, Guarantors, Lessor, the Lenders, the Co-Arrangers, the
Syndication Agent, the Documentation Agent and the Agent are parties to that
certain Master Agreement, dated as of June 21, 2002 (as heretofore amended, the
“Master Agreement”).

         2.   The parties hereto desire to amend the Master Agreement in certain
respects as set forth herein.

         NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

         Section 1.   Definitions. Capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings assigned thereto in the
Master Agreement.

         Section 2.   Amendment. (a)  Section 2.2(c) of the Master Agreement is
hereby amended by deleting the amount “$75,000,000” where it appears in
subclause (i) of clause (y) of the first sentence thereof and substituting
therefor the amount “$25,000,000”.

         (b)   The definition of “Required Funding Parties” set forth in
Appendix A to the Master Agreement is hereby amended by deleting the percentage
“50%” where it appears in the second line thereof and substituting therefor the
percentage “75%.”

         (c)   The definition of “Required Lenders” set forth in Appendix A to
the Master Agreement is hereby amended by deleting the percentage “50%” where it
appears in the second line thereof and substituting therefor the percentage
“75%.”

         (d)   The definition of “Restricted Payment Amount” set forth in
Appendix A to the Master Agreement is hereby deleted in its entirety and the
following definition is substituted therefor:

           “Restricted Payment Amount” means, over the term of the Revolving
Credit Agreement, an amount not to exceed the sum of (i) $225,000,000 plus (ii)
the aggregate amount paid to BGI (whether in cash or in shares of BGI’s stock),
from time to time and at any time since the Documentation Date, by officers,
employees or directors of BGI or any of its Subsidiaries in connection with the
exercise of options to purchase shares of BGI’s stock, plus (iii) the realized
tax benefit (as calculated by BGI in a manner satisfactory to the Agent) for tax
years ending after the Documentation Date, resulting from the exercise, from
time to time and at any time since the Documentation Date, of such options or
resulting from the lapse, from time to time and at any time since the
Documentation Date, of restrictions on (and vesting of rights in) certain shares
of BGI’s stock subject to the Management Stock Purchase Plan or any similar
successor plan. For purposes of calculating the Restricted Payment Amount, to
the extent shares of BGI’s stock are delivered to BGI in payment of the exercise
price of options, or in payment of taxes associated with the exercise of options
or the vesting of restricted shares, such delivered shares are deemed to be
repurchased by BGI at fair market value (as defined in BGI’s stock option plan)
on the date of delivery to BGI. Such delivered share repurchases will serve to
reduce the available Restricted Payment Amount.


         (e)   Schedule 2.2 to the Master Agreement is hereby amended by
deleting such schedule in its entirety and substituting therefor Schedule 2.2
attached hereto.

         Section 3.   Departing Lenders. Each of the financial institutions that
was party to the Master Agreement but is designated on the signature pages
hereto as a “Departing Lender” shall have no further rights or obligations under
the Operative Documents, except that all claims of the Departing Lenders
pertaining to the representations, warranties, covenants and indemnities of the
Borrower, the Guarantors and the Lessees under the Operative Documents (without
giving effect to this Amendment) shall survive in accordance with the terms of
the Operative Documents (without giving effect to this Amendment) to the extent
such claims arose out of events occurring prior to the date hereof.

         Section 4.   Notes. The Notes issued by the Lessor on the Closing Date
to the Agent (the “Original Notes”) shall be replaced with a new A Note and B
Note for the benefit of the Lenders; upon such replacement, such Original Notes
shall be deemed to be cancelled. Any reference to the Notes in the Operative
Documents shall be deemed to refer to such replacement Notes.

         Section 5.   Guarantee; Representations. The Guarantors hereby affirm
their obligations under the Guaranty after giving effect to this Amendment. Each
Guarantor and each Lessee hereby represents and warrants that, after giving
effect to this Amendment, (i) no Event of Default or Default has occurred and is
continuing or will result from this Amendment, (ii) there shall not have
occurred any event that could reasonably be expected to have a Material Adverse
Effect since the Balance Sheet Date, and (iii) each representation and warranty
of each Guarantor and each Lessee contained in the Master Agreement and the
other Operative Documents is true and correct in all material respects on the
date hereof as though made on and as of the date hereof, except to the extent
such representations or warranties relate solely to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date.

         Section 6.   Conditions. The effectiveness of this Amendment shall be
conditioned upon the receipt by the Agent of the following documents, each of
which shall be satisfactory in form and substance to the Agent: (i) the
replacement Notes referred to in Section 4 of this Amendment executed by the
Borrower; (ii) certificates of an appropriate officer of each of the Guarantors
and the Lessees, dated as of the date hereof, certifying as to (A) no
amendments, modifications or supplements to the Governing Documents of any
Guarantor or Lessee and that such Governing Documents are in full force and
effect or attaching certified copies of any amendments, modifications or
supplements thereto, (B) the corporate actions taken by each of the Guarantors
and the Lessees authorizing the execution, delivery, and performance hereof, and
(C) the names, titles, incumbency, and specimen signatures of the officers of
each of the Guarantors and the Lessees authorized to sign this Amendment on
behalf of such Guarantor or Lessee; and (iii) receipt by the Departing Lenders
of all accrued interest, costs, expenses and fees of the Departing Lenders in
accordance with the Operative Documents (including their pro rata share of the
Facility Fee due July 1, 2003).

         Section 7.   Miscellaneous. This Amendment shall be governed by, and
construed in accordance with, the laws of the state of Georgia. This Amendment
may be executed by the parties hereto in separate counterparts, (including by
facsimile), each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same agreement.
The Operative Documents, as amended hereby, remain in full force and effect. Any
reference to any Operative Document from and after the date hereof shall be
deemed or referred to such Operative Documents and amended hereby, unless
otherwise expressly stated.

         IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective duly authorized officers as of the year first above
written.


  BORDERS GROUP, INC., as a Guarantor       By: /S/ EDWARD W. WILHELM
               Name Printed: Edward W. Wilhelm   Title: Senior Vice President
and Chief Financial Officer               BORDERS, INC., as a Lessee and a
Guarantor           By: /S/ EDWARD W. WILHELM                Name Printed:
Edward W. Wilhelm   Title: Senior Vice President and Treasurer              
PLANET MUSIC, INC., as a Guarantor           By: /S/ EDWARD W. WILHELM
               Name Printed: Edward W. Wilhelm   Title: Senior Vice President
and Treasurer               BORDERS PROPERTIES, INC., as a Guarantor          
By: /S/ EDWARD W. WILHELM                Name Printed: Edward W. Wilhelm  
Title: Senior Vice President and Treasurer               WALDENBOOKS PROPERTIES,
INC., as a Guarantor           By: /S/ EDWARD W. WILHELM                Name
Printed: Edward W. Wilhelm   Title: Senior Vice President and Treasurer        
      BORDERS ONLINE, LLC., as a Guarantor           By: /S/ EDWARD W. WILHELM
               Name Printed: Edward W. Wilhelm   Title: Senior Vice President
and Treasurer               BORDERS OUTLET, INC., as a Guarantor           By:
/S/ EDWARD W. WILHELM                Name Printed: Edward W. Wilhelm   Title:
Senior Vice President and Treasurer               BORDERS FULFILLMENT, INC., as
a Guarantor           By: /S/ EDWARD W. WILHELM                Name Printed:
Edward W. Wilhelm   Title: Senior Vice President and Treasurer               THE
LIBRARY, LTD., as a Guarantor           By: /S/ EDWARD W. WILHELM               
Name Printed: Edward W. Wilhelm   Title: Senior Vice President and Treasurer    
          WALDEN BOOK COMPANY, INC., as a Guarantor           By: /S/ EDWARD W.
WILHELM                Name Printed: Edward W. Wilhelm   Title: Senior Vice
President and Treasurer               BORDERS ONLINE, INC., as a Guarantor      
    By: /S/ EDWARD W. WILHELM                Name Printed: Edward W. Wilhelm  
Title: Senior Vice President and Treasurer               ATLANTIC FINANCIAL
GROUP, LTD., as Lessor       By:Atlantic Financial Managers, Inc., its General
Partner           By: /S/ STEPHEN BROOKSHIRE                Name Printed:
Stephen Brookshire   Title: President               SUNTRUST BANK, as
Co-Arranger, Documentation Agent, Agent and as a Lender           By: /S/
WILLIAM C. HUMPHRIES                Name Printed: William C. Humphries   Title:
Director               FLEET NATIONAL BANK, as Co-Arranger and Syndication Agent
          By:                                                                 
Name Printed:   Title:               PNC BANK NATIONAL ASSOCIATION, as a
Departing Lender           By: /S/ SHARON L. GEFFEL             Name Printed:
Sharon L. Geffel   Title: Assistant Vice President               COMERICA BANK,
as a Departing Lender           By: /S/ DAVID C. BIRD                    Name
Printed: David C. Bird   Title: Vice President               HIBERNIA NATIONAL
BANK, as a Lender           By: /S/ LAURA K. WATTS             Name Printed:
Laura K. Watts   Title: Vice President               THE BANK OF NEW YORK, as a
Departing Lender           By: /S/ WILLIAM BARNUM             Name Printed:
William Barnum   Title: Vice President               U.S. BANK NATIONAL
ASSOCIATION, as a Departing Lender           By: /S/ THOMAS L. BAYER            
Name Printed: Thomas L. Bayer   Title: Vice President               WACHOVIA
BANK, NATIONAL ASSOCIATION, as a Departing Lender           By: /S/ WILLIAM F.
FOX             Name Printed: William F. Fox   Title: Vice President            
  NATIONAL CITY BANK, as a Departing Lender           By: /S/ BRIAN R. STRAYTON
            Name Printed: Brian R. Strayton   Title: Vice President            
  MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC., as a Lender           By: /S/
RANDALL R. MECK             Name Printed: Randall R. Meck   Title: Vice
President            

--------------------------------------------------------------------------------



SCHEDULE 2.2



AMOUNT OF EACH FUNDING PARTY'S
COMMITMENT AND MAXIMUM COMMITMENT

Lessor Commitment Percentage: 5% Lender Commitment Percentages:        SunTrust
Bank 15%      Hibernia National Bank 20%      Merrill Lynch Buisness Financial
Services Inc. 60% Lessor Maximum Commitment: $1,250,000 Lender Maximum
Commitments:        SunTrust Bank $3,750,000      Hibernia National Bank
$5,000,000      Merrill Lynch Buisness Financial Services Inc. $15,000,000